United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  April 11, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40876
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

ANTONIO QUIROGA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 2:05-CR-16-ALL
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Antonio Quiroga appeals following his conviction for

possession of 118 kilograms of marijuana with intent to

distribute.    Quiroga argues that counsel rendered ineffective

assistance for failing to file a motion to suppress, failing to

object to hearsay evidence, and failing to object to evidence

concerning Quiroga’s silence following his arrest.

     As a general rule, this court declines to review claims of

ineffective assistance of counsel on direct appeal, although we


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40876
                                -2-

may do so in exceptional cases.     United States v. Higdon, 832

F.2d 312, 313-14 (5th Cir. 1987).    This is not the exceptional

case.   Accordingly, we decline to review Quiroga’s ineffective

assistance claims in this direct appeal.    The judgment of the

district court is affirmed without prejudice to Quiroga’s right

to raise them in a motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255.    We express no view on the

merits of such a motion.

     AFFIRMED.